I N         T H E         C O U R T O F A P P E A L S
                                                                                    A T K N O X V I L L E                                                          FILED
                                                                                                                                                                 April 15, 1999

                                                                                                                                                             Cecil Crowson, Jr.
                                                                                                                                                             Appellate C ourt
                                                                                                                                                                 Clerk


S A N D R A           B A K E R       N O R R I S                                                 )          S U L L I V A N C O U N T Y
                                                                                                  )          0 3 A 0 1 - 9 8 0 7 - C H - 0 0 2 3 8
P. l a i n t i f f - A p p e l l e e                                               )
                                                                                                  )
                                                                                                  )
                v .                                                                               )          H O N . R I C H A R D             E .     L A D D ,
                                                                                                  )          J U D G E
                                                                                                  )
D   I   M I   T R I O   S M I C H A E L G O U N                   A R I S ,                       )
e   t     u   x . ,     L I L A R I C H A N I G                   O U N A R I S ,                 )
a   n   d     J . R     . M I L H O R N , J R .                   , e t u x . ,                   )
R   U   B Y     M .     M I L H O R N a n d S H                   A U K I A .                     )
R   I   C H   A N I                                                                                )
                                                                                                   )         A F F I R M E D A S M O D I F I E D
                D e f e n d a n t s - A p p e l l a n t s                                          )         a n d R E M A N D E D




M I C H A E L           A .     E A S T R I D G E            O F         J O H N S O N            C I T Y          F O R     A P P E L L A N T S

D A V I D         W .     T I P T O N       O F       B R I S T O L                 F O R       A P P E L L E E




                                                                                O     P     I     N      I     O     N




                                                                                                                                             Goddard, P.J.



                              T h i s     i s     a     s u i t            w h e r e i n               P l a i n t i f f           S a n d r a       B a k e r     N o r r i s

s e e k s         a     d e c l a r a t i o n           o f         t h e           r i g h t s          s h e       a c q u i r e d         b y     a n   e a s e m e n t

c o n v e y e d           t o     h e r     b y       J .         R .      M i l h o r n ,               J r . ,         a n d     h i s     w i f e .



                              M r .     a n d     M r s .           M i l h o r n ,               w h o        o w n e d         t h e     s e r v i e n t       e s t a t e ,

t h e r e a f t e r             c o n v e y e d         i t         t o         D e f e n d a n t s                D i m i t r i o s         M i c h a e l       G o u n a r i s
a n d     h i s         w i f e           L i l a         R i c h a n i             G o u r n a r i s ,               a n d           t h e y           i n     t u r n         p u r p o r t e d

t o     c o n v e y           t h e         r i g h t           t o       u s e       t h e       r i g h t - o f - w a y                       t o       M r s .           G o u r n a r i s ’

b r o t h e r ,             S h a u k i             R a c h i n i ,               w h o   o w n e d             a n       a d j a c e n t                 l o t         a c q u i r e d         f r o m

a     t h i r d         p e r s o n .



                              A f t e r             a n     e v i d e n t i a r y                 h e a r i n g               t h e         T r i a l           C o u r t           d e c r e e d

t h e     f o l l o w i n g :



                              1   .             T   h   a t t h         e     p l   a i n t i f       f   ,     S a n d       r   a B a k           e   r N o r         r   i s h a s
            t   h   e     e   x   c   l   u s   i   v   e r i g         h t     t   o l o c a         t   e     a w a         t   e r l i           n   e w i t         h   i n t h e
            e   a   s   e m   e   n   t   ,     a   n   d t h e           w   a t   e r l i n         e   s     l o c a       t   e d t h           e   r e i n         b   y
            D   i   m   i t   r   i   o   s     M   i   c h a e l         G   o u   n a r i s         a   n d     w i f       e   , L e i           l   a R i c         h   a n i
            G   o   u   n a   r   i   s     a   n   d     S h a u       k i     A   . R i c h         a   n i     s h a       l   l b e             r   e m o v e       d   , a n d
            t   h   e     e   a   s   e   m e   n   t     r e s t       o r   e d     t o t h         e     c   o n d i       t   i o n t           h   e s a m         e     a s
            b   e   f   o r   e       t   h e   y       w e r e         l o   c a   t e d t h         e   r e   i n .

                            2 .           T     h   a t     t   h
                                                                e u           s   e o f       t   h
                                                                                                  e         r i g     h   t
                                                                                                                          -       o   f   - w   a   y i s           e x c l u s i v e
            t   o       t h e         p l a     i   n t i   f   f
                                                                , S           a   n d r a     B   a
                                                                                                  k e       r N       o   r
                                                                                                                          r       i   s     a   n   d t h       e
            d   e   f   e n d a       n t s     ,     D i   m   i
                                                                t r i         o   s M i c     h   a
                                                                                                  e l         G o     u   n
                                                                                                                          a       r   i   s     a   n d w       i   f   e ,     L e i   l a
            R   i   c   h a n i         G o     u   n a r   i   s
                                                                , a           n   d t h e     i   r s       u c c     e   s
                                                                                                                          s       o   r   s     i   n i n       t   e   r e   s t s .
            T   h   a   t   t h       e d       e   e d     o   f r i         g   h t - o f   -   w
                                                                                                  a y         e x     e   c
                                                                                                                          u       t   e   d     b   y D i       m   i   t r   i o s
            M   i   c   h a e l         G o     u   n a r   i   s a n         d     w i f e   ,   L e       i l a         R
                                                                                                                          i       c   h   a n   i     G o u     n   a   r i   s t o
            t   h   e     d e f       e n d     a   n t ,       S
                                                                h a u         k   i A .       R i c h       a n i         d
                                                                                                                          a       t   e   d     J   u l y       1   ,     1   9 9 6     a n d
            r   e   c   o r d e       d i       n     t h   e R e g           i   s t e r ’   s   O f       f i c     e f         o   r     S   u   l l i v     a   n     C   o u n t   y
            a   t       B l o u       n t v     i   l l e   , T e n           n   e s s e e     i n         D e e     d B         o   o   k     1   1 5 2 C     ,       p a   g e 3     1 1
            i   s       h e r e       b y       d   e c l   a r e d           v   o i d a     n d f         o r       n a u       g   h   t .

                        3 .   T h a                     t t h       e     p l a i n t i f         f   , S a n d r a B a                     k e r N o r r i                 s a n d
            t   h e d e f e n d a n                     t s ,       D   i m i t r i o s           M   i c h a e l G o u n                   a r i s a n d                   w i f e ,
            L   e i l a R i c h a n                     i G o       u   n a r i s s h a           l   l b e e q u a l l                     y r e s p o n s                 i b l e f o r
            t   h e m a i n t e n a                     n c e       o   f t h e r i g             h   t - o f - w a y l o                   c a t e d a c r                 o s s t h e
            G   o u n a r i s p r o                     p e r t     y   .

                      4 .     T h a t                       t h e         c o s t s       o f         t h i s         c a u s e             a r e         t a x e d           t o     t h e
            D e f e n d a n t s .



                              T h e         D e f e n d a n t s                   a p p e a l         c o n t e n d i n g                   t h e         T r i a l           C o u r t

m i s c o n s t r u e d                   t h e         i n i t i a l             i n s t r u m e n t             c o n v e y i n g                     t h e       r i g h t - o f - w a y           t o

M s .     N o r r i s             a n d         r a i s e           t h e         f o l l o w i n g             i s s u e s :



                                                                                                      2
                              1 .     W h e             t h   e   r t h       e s e     r v i e n       t     t   e   n e m   e n t     o w n e         r   s a r e
            p   e   r   m   i t t e d t o                 l   a   y t h       e i r     o w n ,         s e   p   a   r a t   e w a     t e r           p   i p e l i       n   e o n
            t   h   e   i   r o w n p r                 o p   e   r t y       f o r     t h e i r         o   w   n     p e   r s o n   a l u           s   e w i t         h   i n a n
            e   a   s   e   m e n t c r e               a t   e   d f o       r t h     e b e n         e f   i   t     o f     t h e     o w n         e   r o f           t   h e
            d   o   m   i   n a n t t e n               e m   e   n t w       h e r e     t h e         s e   r   v   i e n   t t e     n e m e         n   t o w n         e   r h a s
            r   e   t   a   i n e d a r                 i g   h   t t o         u s e     t h e         e a   s   e   m e n   t f o     r “ p           r   i v a t e
            p   u   r   p   o s e s ” .

                                2   .         W h e     t h   e r     t h e         g r a   n t o f           a n e       a s   e m   e n t         a   p p   u r   t e n a n t
            f   o   r     i     n   g   r   e s s       a n   d e     g r e s       s i     n f a v         o r o f         a     d   o m i     n   a   n t     t   e n e m e n t ,
            s   u   b   j e     c   t       t o t       h e     s h   a r e d         u s   e b y           t h e o       w n   e r     o f         t   h e     d   o m i n a n t
            t   e   n   e m     e   n   t   , c r       e a   t e s     a n         e x c   l u s i v       e r i g       h t     t   o u       s   e     t   h e
            e   a   s   e m     e   n   t     b y       t h   e o     w n e r         o f     t h e         d o m i n     a n   t     t e n     e   m   e n   t     w h e r e
            t   h   e     g     r   a   n   t o f         e   a s e   m e n t         f o   r i n g         r e s s       a n   d     e g r     e   s   s     d o   e s n o t
            c   o   n   t a     i   n       l a n g     u a   g e     o f e         x c l   u s i v i       t y .



                                T h e         p e r t i n e n t               p r o v i s i o n s             o f       t h e     r i g h t - o f - w a y                       d e e d     t o

M s .     N o r r i s               a r e       a s         f o l l o w s :



            T   h   e r e i s a                 l   s   o     c o n   v   e y   e d     t   o t h       e     p   a r t   y   o   f t       h e s e           c o n     d       p   a r t
            h   e   r h e i r s                 a   n   d     a s s   i   g n   s t     h   e e x       c   l u   s i v   e   r   i g h     t t o             c o n     s   t   r   u c t
            a   n   d m a i n t a               i   n     a     w a   t   e r     p i   p   e l i n     e     o   v e r     t h   e e       n t i r e           l e     n   g   t   h o f
            t   h   e r i g h t -               o   f   - w   a y     w   h i   c h     p   i p e l     i   n e     s h   a l l     n o     t b e             s u b     j   e   c   t t o
            u   s   e b y a n y                     o   t h   e r     p   a r   t y     o   r p a       r   t i   e s     w i t   h o u     t a p p           r o p     r   i   a   t e
            c   o   n v e y a n c e                 o   f     s u c   h     r   i g h   t     t o       t   h e   m b     y t     h e       p a r t y           o f         t   h   e
            s   e   c o n d p a r               t       h e   r h     e   i r   s o     r     a s s     i   g n   s .

            T   h   e       p   a   r   t   i e s       o f       t h e     f   i r s   t     p a   rt        s   h a l l       h a v   e     a r i g           h   t       t   o u s e
            t   h   e       r   i   g   h   t - o   f   - w a     y o     n     t h e   i r     p   ro p      e   r t y       f o r     t   h e i r p           r   i
                                                                                                                                                                    v       a   t e
            p   u   r   p   o   s   e   s     a n   d     s o       l o   n g     a s     t   h e   y  s      h   a l l       o w n     t   h e u n d           e   r
                                                                                                                                                                    l       y   i n g
            p   r   o   p   e   r   t   y     t h   e     p a     r t y     o   f t     h e     s   ec o      n   d p a       r t s     h   a l l m a           i   n
                                                                                                                                                                    t       a   i n
            t   h   e       r   i   g   h   t - o   f   - w a     y .       I   n t     h e     e   ve n      t     t h e       p a r   t   i e s o f               t
                                                                                                                                                                    h       e
            f   i   r   s   t       p   a   r t     s   h a l     l c     o n   v e y     t   h e    p r      o   p e r t     y o v     e   r   w h i c         h t         h   e
            r   i   g   h   t   -   o   f   - w a   y     t r     a v e   r s   e s     t h   e n    t h      e     n e w       o w n   e   r   o f s           u c h
            p   r   o   p   e   r   t   y     s h   a   l l       t h e   r e   a f t   e r     b   e r       e   s p o n     s i b l   e     f o r s           a t i       s f y i n g
            o   n   e   -   h   a   l   f     o f       t h e       m a   i n   t e n   a n   c e    o f          t h e       r i g h   t   - o f - w a         y i         f u s e d
            b   y       s   u   c   h       n e w       o w n     e r .



                                O u r         r e a d i n g           o f       t h e       r e c o r d           a n d       t h e     b r i e f s             o f         t h e      p a r t i e s

p e r s u a d e s               u s         t h a t         t h e     T r i a l         C o u r t ,           b a s e d         u p o n         t h e         c i r c u m s t a n c e s

o f     t h e       t r a n s f e r ,                   w a s       c o r r e c t           i n     h i s         d e t e r m i n a t i o n                   o f       t h e        i s s u e s

r a i s e d         a n d           t h a t ,           e x c e p t           a s     s l i g h t l y             m o d i f i e d           a s         h e r e i n a f t e r               s e t


                                                                                                    3
o u t ,     t h i s       i s     a n       a p p r o p r i a t e           c a s e         f o r       a f f i r m a n c e           u n d e r       R u l e       1 0 ( a )
                                      1
o f     t h i s     C o u r t .



                          I n     r e a c h i n g           o u r     d e c i s i o n             w e     a r e     n o t       u n m i n d f u l           o f     t h e

c a s e s       c i t e d       b y       t h e     D e f e n d a n t s           i n       s u p p o r t         o f     t h e i r         p o s i t i o n .



                          W e     h a v e         r e v i e w e d         t h o s e         c a s e s       a n d       c o n c l u d e         t h a t         t h e y       a r e

n o t     d e t e r m i n a t i v e .                   F o r     e x a m p l e ,           t h e y       c i t e       t h e       c a s e     o f       H o u s e       v .

C l o s e ,       4 8     T e n n . A p p .             3 4 1 ,     3 4 6     S . W . 2 d           4 4 5     ( 1 9 6 1 ) ,           f o r     t h e

p r o p o s i t i o n           t h a t         “ ‘ e x c l u s i v e ’           d o e s         n o t     m e a n       t h a t       t h e     e a s e m e n t

m u s t     b e     u s e d       b y       o n e       p e r s o n       o n l y . ”             T h e     C o u r t         i n     t h a t     c a s e ,

h o w e v e r ,         w a s     a d d r e s s i n g             t h e     w o r d         “ e x c l u s i v e ”             i n     t h e     c o n t e x t           o f     a

p r e s c r i p t i v e           r i g h t         a n d       f o u n d     t h a t         t h e       r u l e       r e q u i r i n g         e x c l u s i v e

u s e     b y     t h e     o n e         c l a i m i n g         t h e     p r e s c r i p t i v e               r i g h t         d i d     n o t       m e a n       t o

t h e     e x c l u s i o n           o f       a l l     o t h e r s ,       b u t         r a t h e r       “ a g a i n s t           t h e     c o m m u n i t y             o r

t h e     p u b l i c       a t       l a r g e . ”



                          T h e       D e f e n d a n t s           a l s o       c i t e         S t a n t o n         v .     H e r b e r t         &     S o n s ,         1 4 1

T e n n .       4 4 0     ( 1 9 1 8 ) .             I n     t h a t       c a s e       t h e       c o m p l a i n a n t s ’               p r e d e c e s s o r             i n

t i t l e       c o n v e y e d           t o     t h e     c o m p l a i n a n t s               a n     i s l a n d         i n     t h e     C u m b e r l a n d

R i v e r ,       s o m e       2 0       m i l e s       a b o v e       N a s h v i l l e .               T h i s       d e e d       c o n t a i n e d           a

r e s e r v a t i o n           w h i c h         p e r m i t t e d         t h e       g r a n t o r s           t h e       p r i v i l e g e           o f

r e m o v i n g         s a n d       f r o m       t h e       i s l a n d       f o r       a     p e r i o d         o f     1 0     y e a r s .

S u b s e q u e n t l y           t h e y         p u r p o r t e d         t o     c o n v e y           t h i s       r i g h t       t o     t h e



            1
                     I n r e a c h i n g o u r c o n c l u s i o n w e h a v e n o t c o n s i d e r e d t h e e x c l u d e d
p o r t i o n o f t h e t e s t i m o n y o f t h e a t t o r n e y w h o d r a f t e d t h e e a s e m e n t , w h i c h w a s
p r e s e r v e d i n t h e r e c o r d b y a n o f f e r o f p r o o f .



                                                                                        4
d e f e n d a n t s .                 T h e     C o u r t       h e l d         t h a t       t h i s       r e s e r v a t i o n               w a s         n o t

e x c l u s i v e           a s       “ t h e r e       i s     n o t h i n g           i n     t h e       l a n g u a g e           u s e d         i n       t h e     d e e d

t o     i n d i c a t e           t h a t       s u c h       r i g h t         w a s     i n t e n d e d           t o       b e     e x c l u s i v e . ”                 I n

t h e     c a s e         a t     b a r       i t     w i l l     b e         n o t e d       t h a t       t h e       g r a n t       o f         e a s e m e n t

s p e a k s         o f     t h e       r i g h t       o f     t h e         g r a n t o r s         t o     u s e       t h e       e a s e m e n t             f o r

“ t h e i r         p r i v a t e         p u r p o s e s ”           w h i c h         w o u l d       i m p l y         a     l i m i t e d             u s e .

M o r e o v e r ,           t h e       l a n g u a g e         e m p l o y e d           w o u l d         b e     u n n e c e s s a r y                 i f     a n

u n r e s t r i c t e d               u s e     w a s       i n t e n d e d .



                            I n       c o n c l u s i o n ,           w e       b e l i e v e         t h a t       a     s l i g h t           m o d i f i c a t i o n             o f

S e c t i o n         3     o f       t h e     T r i a l       C o u r t ’ s           d e c r e e         i s     a p p r o p r i a t e                 t o     c o n f o r m

t o     t h e       l a n g u a g e           i n     t h e     e a s e m e n t ,             a n d     t h a t         S e c t i o n           3     s h o u l d         b e

m o d i f i e d           t o     r e a d       a s     f o l l o w s :




                            3   .     T h     a t t     h   e p l     a   i   n t i f f , S a n d r a B a                 k e r N       o   r   r i   s   ,     a n d
            t   h   e d     e   f e n d a     n t s     D   i m i t   r   i   o s M i c h a e l G o u n a                 r i s a       n   d     w   i   f   e L i l a
            R   i   c h a   n   i G o u       n a r i   s   , s h     a   l   l b e e q u a l l y r e s                   p o n s i     b   l   e     f   o   r t h e
            m   a   i n t   e   n a n c e       o f     t   h e r     i   g   h t - o f - w a y l o c a t e               d a c r       o   s   s     t   h   e
            G   o   u n a   r   i s p r       o p e r   t   y i f         i   t i s u s e d b y t h e                       G o u n     a   r   i s   e   s   .



                            F o r       t h e       f o r e g o i n g           r e a s o n s         t h e       j u d g m e n t           o f       t h e       T r i a l

C o u r t ,         a s     m o d i f i e d ,           i s     a f f i r m e d           a n d       t h e       c a u s e         r e m a n d e d             f o r

c o l l e c t i o n             o f     c o s t s       b e l o w .             C o s t s       o f     a p p e a l           a r e     a d j u d g e d               a g a i n s t

t h e     D e f e n d a n t s             a n d       t h e i r       s u r e t y .



                                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                    H o u s t o n M . G o d d a r d , P . J .




                                                                                          5
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                  6